Judgment and order affirmed, with costs. Memorandum: In view of the fact that the payment of the premium was tendered by the beneficiary’s agent without the co-operation or knowledge, so far as appears, of the insured, the tendered evidence of communications from the insured in relation to reinstatement was immaterial. All concur. (The judgment awards plaintiff death benefit under a life insurance policy. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.